Citation Nr: 0006155	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from July 1968 to June 1970 in 
the United States Marine Corps.  His awards and decorations 
include the Purple Heart; Combat Action Ribbon; Vietnamese 
Service Medal; Vietnamese Campaign Medal; National Defense 
Service Medal and Republic of Vietnam Cross of Gallantry with 
Palm.  His military occupational specialty was rifleman.     

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO) that 
granted service connection for PTSD at a rate of 
30 percent, effective February 28, 1994.  The veteran 
perfected an appeal for a higher rating.  This case was 
previously before the in December 1997, at which time it was 
remanded for additional development.  The RO completed the 
development, and the case is again before the Board for final 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The competent and probative evidence of record shows that 
from February 28, 1994, the veteran's PTSD was manifested by 
virtual isolation in the community and an inability to obtain 
or retain employment    


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD from 
February 28, 1994, have been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9411(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's application for service connection for PTSD was 
received by the RO on February 28, 1994.  

The veteran was hospitalized in the early part of January 
1994 for alcohol dependence.  He stated that he had a 
drinking problem for the past 21 years.  The discharge 
diagnoses were alcohol dependence, continuous, and rule out 
major depressive disorder.  The Global Assessment of 
Functioning (GAF) score on discharge was 35; the highest over 
the preceding year was 55.  

The veteran was hospitalized at a private facility later in 
January 1994 for several days with a diagnosis of alcohol 
dependency.  Mental status examination showed that the 
veteran's speech was clear and unpressured.  Associations 
were tight.  Memory was intact; thought processes were 
unhindered by evidence of a gross thought disorder.  
Hallucinations were denied.  There was no delusional thought 
content.  The veteran's affect was constricted, and his mood 
appeared depressed.  The veteran stated that he had no 
suicidal ideation.  Insight was fair; judgment was impaired 
by compulsivity and impulsive behaviors.  The discharge 
diagnosis was alcohol abuse and dependency.  The GAF score on 
admission was 30; the highest level in the past year was 60.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) facility in January 1994 to March 1994 for 
suicidal ideation.  The initial impression was that the 
veteran was mildly intoxicated and had a long history of 
alcohol abuse with multiple failed attempts at 
detoxification.  During hospitalization, the veteran was 
evaluated for PTSD.  The diagnoses on discharge were alcohol 
dependence, continuous severe; PTSD; depression, improving; 
and rehabilitation services for substance abuse.  The GAF 
score was 50 on admission and 70 on discharge.  

A VA medical certificate dated in April 1994 indicates that 
the veteran's PTSD symptoms had become increasingly evident 
about one year before.  The veteran reported several 
nightmares each night.  He complained of hyperactivity, 
startle response, and daily intrusive thoughts of Vietnam.  
The veteran stated that he heard voices of platoon leaders 
warning him of danger, and he heard people speaking Chinese 
on a daily basis.  On occasion, he reportedly saw the faces 
of his buddies from Vietnam.  The voices and visions were 
triggered by smells and sounds.  He also stated that he 
considered suicide 3-6 times with no plan or intent.  

The veteran again had VA hospitalization from April 1994 to 
June 1994.  It was noted that the veteran was abstinent for 3 
months.  On mental status examination, he appeared tense and 
complained of intrusive symptoms related to past combat 
experiences.  The diagnoses were PTSD and alcohol abuse.  The 
GAF score was 55.  

Private medical records dated in August 1994 show that the 
veteran attempted suicide.  He was depressed, with 
hallucinations and flashbacks.  The diagnoses were recurrent 
major depression and PTSD.  The GAF score was 60.  

The veteran was afforded a VA examination in December 1994.  
The veteran was neat and clean in appearance; he seemed 
sincere and earnest in his presentation.  He was quite 
serious and stern when he related his Vietnam experiences.  
Tension and depression were noted.  He stated that he heard 
voices intermittently over a period of 15 years.  There was 
no real memory impairment.  The veteran was alert and 
oriented.  Cognitive functioning was adequate; insight and 
judgment were fair.  The examiner noted that the veteran 
definitely showed signs and symptoms referable to PTSD.  The 
opinion was that there was mild to moderate social and 
industrial impairment.     

The veteran was hospitalized at a private facility in January 
and February 1995 after he threatened to kill himself.  On 
mental status examination, the veteran was depressed and he 
appeared moderately anxious.  He was somewhat suspicious and 
guarded.  He denied auditory or visual hallucinations, but he 
stated that he got some messages from the radio and 
television.  He reported delusions of persecution and being 
followed by people from the government.  The discharge 
diagnosis was psychosis.  The GAF score on discharge was 30; 
the highest GAF in the past year was 60.  

The veteran was transferred to a VA hospital in February 1995 
for further psychiatric care.  His condition on discharge 
about 8 days later was much improved.  The Axis I diagnoses 
were PTSD, psychosis not otherwise specified, and rule out 
delusional disorder.  The current GAF score was 35, and the 
highest in the past year was 50.  

The veteran was readmitted for hospitalization in March to 
April 1995 because of the veteran's feeling sedated and 
unable to function at home.  Mental status examination showed 
that the veteran was oriented to time, place and person.  
There was no evidence of thought disorder or looseness of 
associations.  The veteran did claim that he heard voices.  
Sleeping was disturbed with restless sleep and oversleeping.  
Affect was flat and mood was depressed.  Judgment was 
adequate and insight was limited.  During hospitalization, 
the veteran's condition began to show improvement in that he 
was able to feel more intact, his thoughts were less 
disorganized, and he felt less depressed.  The discharge 
diagnosis was schizoaffective disorder.  The current GAF 
score was 35, and the highest in the past year was 45.  

The veteran was hospitalized at a VA facility in August to 
September 1995 for psychiatric reasons.  Mental status 
examination revealed coherent thought processes but thought 
content was positive for auditory hallucinations, disturbing 
dreams of Vietnam and paranoid and suicidal ideation.  During 
hospitalization, it was observed that the veteran was 
overmedicated, very depressed and with very poor personal 
hygiene.  He gradually began to participate in unit 
functions.  Medication was tapered or discontinued.  An 
antidepressant was gradually increased.  While he eventually 
responded to treatment, he remained significantly impaired.  
He was considered to be unemployable.  The Axis I diagnoses 
were schizoaffective disorder; PTSD; and alcohol abuse, in 
remission.  The current GAF score was 35, and the highest GAF 
score in the past year was 45.  

An August 1995 statement from a VA social worker indicates 
that the veteran was currently a patient involved in both 
individual and group therapy for schizoaffective disorder and 
PTSD.  His functioning remained impaired, and he was 
considered a poor candidate for schooling.  

VA vocational rehabilitation records dated in October 1995 
show that the veteran was not considered feasible and 
probably wasn't in an earlier part of 1995.  The opinion was 
that it was doubtful that he would be feasible in the near 
future and probably never.  

A Disability Determination and Transmittal from the Social 
Security Administration dated in October 1995 shows that the 
veteran's disability began on December 1, 1993.  The primary 
diagnosis was schizophrenic, paranoid and other functional 
psychotic disorders.  The secondary diagnosis was anxiety-
related disorder.  

VA outpatient treatment records of October and November 1995 
show that the veteran continued to seek treatment for mental 
problems.  In November 1995, there was no significant change 
with the exception of improved sleep.  The veteran's 
delusional thinking continued but he appeared to be managing.  
He remained isolated with little social contact other than 
his ex-wife.  

The veteran was hospitalized at a VA facility in April to May 
1996 because of hallucinations; sleep disturbance; increased 
fatigability; increased anxiety; increased flashbacks; and 
the failure of outpatient care.  Mental status examination 
showed that the veteran demonstrated a thought disorder with 
looseness of associations.  His affect was flat; general mood 
was depressed.  Ideas of reference, paranoid ideation and 
hallucinations were present.  The veteran, who was oriented, 
described sleep disturbance and paranoid feelings of being 
followed.  He complained of easy fatigability and a lack of 
motivation and energy.  Judgment was adequate; insight was 
limited.  

During hospitalization, the veteran was treated with an anti-
psychotic agent, and he began to show a response.  He was 
able to participate in the individual and group psychotherapy 
programs as well as attend recreational activities.  
Gradually, there was slow improvement which never cleared 
entirely.  The Axis I discharge diagnoses were 
schizoaffective disorder; PTSD; and multiple substance abuse.  
The current GAF score was 35; the highest GAF score over the 
preceding year was 45.  

An April 1997 letter from a VA Medical Director and social 
worker shows that the veteran had been a patient at that 
mental health clinic since March 1994.  Since that time, a 
fixed delusional system surfaced with paranoid thoughts of a 
government conspiracy.  Over the preceding 4 months, the 
symptoms escalated to the point of requiring hospitalization 
on 3 occasions.  The diagnoses were schizoaffective disorder, 
PTSD and polysubstance dependence in remission.  The GAF 
score was 45.  The opinion was that the veteran made only 
marginal gains despite high doses of psychotropic medications 
and frequent therapeutic contact.  He remained seriously 
impaired.  

Another letter dated in August 1997 was received from the 
aforementioned Director and social worker.  The opinion was 
that due to the severe nature of the veteran's mental 
illness, it was difficult, if not impossible, to distinguish 
between the symptoms of PTSD and schizoaffective disorder.  
The veteran had constant paranoia and Vietnam-related 
nightmares and flashbacks.  

The veteran provided testimony at a hearing before a member 
of the Board in August 1997.  The veteran stated that he 
regularly attended group therapy, about 
5 times per week.  Hearing transcript (T.), page 4.  The 
veteran felt that he was starting to get homicidal.  T. 6.      

The veteran was hospitalized at a VA facility from September 
1997 to December 1997 for a worsening of psychotic symptoms.  
It was noted that the symptoms that was most difficult to 
treat was the veteran's delusion that he was being followed 
and harassed by the government, and this delusion continued 
throughout his hospitalization.  At the time of hospital 
discharge, the veteran was somewhat disheveled, with fair 
grooming.  His speech was monotone; mood was slightly 
anxious.  His affect was blunted.  Thought content revealed 
no auditory hallucinations or suicidal ideation.  The veteran 
did continue to have homicidal ideas, and he had a fixed 
paranoid delusion regarding the government.  Thought 
processes were circumstantial; cognition was alert and 
oriented.  The veteran was to be transferred for further 
hospitalization.  The discharge diagnosis was paranoid 
schizophrenia.  

The veteran was hospitalized at a private facility in 
February to March 1998 after he started to have homicidal 
feelings toward the government.  Mental status examination 
showed that the veteran's speech was normal in rate and 
rhythm.  He continued to have paranoid delusions.  On 
cognitive examination, the veteran was alert and oriented.  
Recent and remote memory seemed intact.  Insight was poor.  
The diagnosis was acute exacerbation of chronic paranoid type 
schizophrenia. The GAF score at discharge was 55, and the 
highest in the past year was probably 58.  

The veteran was transferred in March 1998 to a VA hospital 
following complaints of homicidal ideation and a fear of 
drinking alcohol.  During hospitalization, the veteran stated 
that he felt safer in the VA hospital environment; that his 
chronic paranoid schizophrenia was not as aggravated and that 
his delusions were considerably undiminished but they did not 
bother him as much when he was in the hospital.  As for PTSD, 
the veteran denied all flashback memories and issues related 
to PTSD, including night sweats and nightmares during the 
hospitalization.  The discharge diagnoses were chronic 
paranoid schizophrenia; PTSD; and recovery alcohol 
dependence.  The GAF score was 40.  It was noted that the 
veteran remained delusional.  

The veteran was again hospitalized at a private facility in 
June 1998 after he began to feel paranoid towards his 
roommates again.  He had homicidal thoughts, but no definite 
plans.  The diagnoses were schizophrenia, chronic 
undifferentiated type, PTSD, and history of alcohol abuse.  
The GAF score at discharge was 60, and the highest in the 
past year was probably 50-55.

The veteran was afforded a VA psychiatric examination in 
August 1998.  The examiner reviewed the claims file.  The 
veteran complained that he was unable to hold a job and he 
felt like he was being followed.  He otherwise reported mood 
swings and depression.  He stated that he got homicidal about 
3 times per week.  The veteran was dressed neatly; his 
hygiene and grooming were good.  Concentration and attention 
span were good.  He showed paranoid delusions, with no other 
signs or symptoms of psychosis except as those related to 
PTSD.  There was no organic brain syndrome.  Comprehension 
and immediate recall were good.  The veteran was able to 
conceptualize appropriately.  

During the examination, the veteran also complained of 
flashbacks and nightmares.  He was able to maintain personal 
hygiene and other basic activities of daily living.  There 
was no obsessive or ritualistic behavior.  He had both 
suicidal and homicidal thoughts.  The veteran's speech was 
goal oriented and logical, with good rhythm and speed.  The 
examiner noted that the veteran's history clearly indicated 
delusions and "schizo-affective" symptoms occurred after 
the veteran became sober, but her opinion was that the 
symptoms listed as schizo-affective were merely part of the 
PTSD symptoms.  

The diagnoses following examination were PTSD, alcohol abuse 
and dependency in remission, polysubstance abuse and 
dependency in remission, and paranoid delusions.  The GAF 
score was 55.  With regard to PTSD, the examiner noted that 
the veteran had dreams about Vietnam every night from which 
he awoke in a sweat.  Flashbacks occurred about 2 times per 
week.  He had some startle reaction to sounds, and he avoided 
going certain places because of it.  He also isolates himself 
quite a bit.      

VA treatment records of October 1998 indicated that the 
veteran reported a significant increase in Vietnam-related 
nightmares.  He was beginning to feel homicidal again.  Later 
in October 1998, the veteran's GAF score was 21.  The 
diagnoses were severe schizoaffective disorder, bipolar 
subtype; severe PTSD; and polysubstance dependence in 
sustained full remission.  In November 1998, VA treatment 
records indicate that the veteran's homicidal ideation had 
decreased.  The examiner noted that the veteran was seriously 
ill and had been unable to work for 5 years.  The veteran was 
constantly bothered by PTSD and psychotic symptoms and he 
required multiple long-term psychiatric hospitalizations.  
The impression was schizoaffective disorder/PTSD (severe).  
The GAF score was 30.  Later in November 1998, the veteran 
continued to have panic symptoms and some agoraphobic 
symptoms.  He also complained of frequent combat-related 
nightmares, and he stated that he felt especially anxious 
around "Chinese people."  He slept about 5 hours per night.  
Mood had been dysphoric.  He had a fixed delusion of being 
followed by the government.  The impression was 
schizoaffective disorder/PTSD (severe).  

The veteran was hospitalized at a VA facility in December 
1998 because of a delusion that his new roommate was a spy 
for the government.  The veteran noted that in the past 
whenever he felt that way, hospitalization served to revert 
him to his former state of functioning.  During 
hospitalization, he improved.  The veteran was not considered 
employable.  The discharge diagnoses were schizoaffective 
disorder and polysubstance abuse, in remission.  The GAF 
score on admission was 25; on discharge, the GAF score was 
60.  

VA treatment records of early January 1999 show that the 
veteran's sleep remained poor with frequent Vietnam-related 
nightmares.  A VA social worker in mid-January 1999 noted 
that the veteran had a fluctuation in functioning that was a 
pattern; the veteran had little success in maintaining even 
small gains.  He responded well to a supportive approach 
despite his ongoing fixed delusions.  Later in January 1999, 
the veteran noted some decrease in paranoia.  His mood 
remained dysphoric.  He remained isolated with no close 
contacts.  He complained of frequent combat-related Vietnam 
nightmares.  

VA treatment records of February 1999 show that the veteran 
remained severely disorganized.  He had chronic paranoia and 
a fixed delusion of being followed by the government.  He was 
isolated, with no close contacts.  He had intermittent 
homicidal impulses.  The veteran's GAF score in February 1999 
hospitalization was 21, with diagnoses of severe schizo-
affective disorder, bipolar subtype; severe PTSD; and 
polysubstance dependence in sustained full remission.   

Subsequent VA treatment records of February 1999 indicate 
that the veteran's mood had been improved since his recent 
hospitalization.  His sleep remained poor, interrupted by 
frequent Vietnam-related nightmares.  Subsequent records 
continue to show problems with nightmares and fixed 
delusions.  In early March 1999, the veteran remained 
unchanged.  He was isolated and had some increase in anxiety.  
In the next week, the veteran reported having had more 
flashbacks and nightly combat-related nightmares.  

The veteran testified at a hearing before a member of the 
Board in December 1999.  The veteran stated that he currently 
experienced sleep deprivation, startle response, anger 
management, bed-wetting, impotence, flashbacks, and 
nightmares.  In the dreams and flashbacks, the veteran saw 
people getting wounded, tortured or shot dead.  Hearing 
transcript (T.), 3.  The veteran indicated that he isolated 
himself because he did not like people.  He sometimes went to 
the library, and he related that he saw his psychiatrist 
about once a week.  T. 4.  

At his hearing, the veteran submitted a statement dated in 
October 1999 from a VA doctor who treated the veteran over 
the preceding 5 years.  The doctor stated that the veteran 
had severe PTSD and schizoaffective disorder.  The PTSD 
symptoms included nightly episodes of combat-related 
nightmares and flashbacks.  He had hypervigilance, severe 
paranoia, anger, poor concentration and insomnia.  The doctor 
opined that the veteran had been completely disabled as a 
result of his severe psychiatric illnesses.  He was treated 
on a weekly basis to manage his PTSD and psychosis.  In 
summary, the doctor concluded that the veteran is a Vietnam 
combat veteran who was seriously injured during the war.  He 
had multiple physical injuries and severe PTSD as a 
consequence of his war experiences.      

In addition to PTSD, service connection is in effect for 
lumbosacral strain with pain to the left knee, evaluated as 
20 percent disabling; residuals of bilateral hemothorax with 
left thoracotomy with fragmentation wound of the right flank, 
evaluated as 
10 percent disabling; abdominal scar, evaluated as 10 percent 
disabling; and gunshot wound residuals of T12, evaluated as 
10 percent disabling, and scar of the left forearm, evaluated 
as noncompensable.    

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, such as in this 
case, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

On November 7, 1996, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-1999).  The 
purpose of this change was to update the portion of the 
rating schedule addressing mental disorders, ensure that it 
used current medical terminology and unambiguous criteria, 
and reflected medical advances.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In all cases, VA 
must fully adjudicate the claim under both the old and the 
new versions of the diagnostic criteria to determine the 
extent to which each may be favorable to the appellant.  
DeSousa v. Gober, 10 Vet. App. 461, 465 (1997). 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).  When it is not possible to separate 
the effects of the [service-connected condition and the 
nonservice-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on an issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998) 
(citing to 61 Fed.Reg. 52698 (10/8/96)).

A GAF score of 50 is defined as "Serious symptoms (e.g., 
suicidal ideation. severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

Analysis

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In the instant case, 
there is no indication that there are additional records 
which have not been obtained and which would be pertinent to 
the present claims.  Additionally, the RO provided the 
veteran notice of the revised mental disorders regulations 
and provided him the opportunity to present further evidence 
and argument in response.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice.  See Bernard v Brown, 
4 Vet. App. 384 (1993).  Moreover, the veteran has been 
afforded an examination and opportunity to present evidence 
and argument in support of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board first notes that service connection is in effect 
solely for PTSD.  The veteran also has a psychotic illness.  
Rating decisions in March 1996 and September 1998 denied 
service connection for a psychosis (schizophrenia, 
schizoaffective disorder).  In rating the veteran's PTSD, 
only the symptoms that are identified by competent medical 
evidence as being associated with PTSD, the service-connected 
disability, may be used in the rating.  (Use of 
manifestations not resulting from service-connected disease 
is to be avoided.  38 C.F.R. § 4.14 (1999)).  When various 
medical examiners reviewed the veteran's disability picture, 
the opinion was that "it was difficult, if not impossible, to 
distinguish between the symptoms of PTSD and schizoaffective 
disorder" (August 1997).  When the veteran was subsequently 
afforded a VA examination in August 1998 in order to 
ascertain the degree of severity due to service-connected 
mental disability, the opinion was that "the symptoms listed 
as schizo-affective were merely part of the PTSD symptoms."  
In such cases when it is not possible to separate the effects 
of the [service-connected condition and the nonservice-
connected condition], VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on an issue be resolved 
in the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998) (citing to 61 
Fed.Reg. 52698 (10/8/96)).  In this case, the Board, giving 
reasonable doubt to the veteran, will consider all the 
psychiatric symptoms to be part of his service-connected 
disability.  Id.  

A review of the pertinent medical evidence between 1994 to 
1999 shows that the veteran's GAF score during those years 
was predominantly 50 or less when the veteran was outside the 
hospital milieu.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In this case, many of the GAF scores that were 
assigned at a time when the veteran was living under the 
ordinary conditions of life ranged from 21 to 35.  Thus, for 
the most part, the effects of the veteran's psychiatric 
disability reflected "serious" or much worse symptoms that 
affected functioning, including keeping a job.  

Additionally, there are various medical opinions of record 
that conclude that the veteran is unemployable due to mental 
disability (VA hospital August-September 1995; VA outpatient 
treatment records of November 1998; and VA hospital records 
of December 1998).  Under the "old" criteria governing the 
rating of psychiatric disability, a 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there is evidence of totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996).  In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the 
Court held that the criteria in DC 9411 for a 100 percent 
rating "are each independent bases for granting a 100% 
rating."  Thus, with the opinions regarding the veteran's 
being unemployable, the veteran met one of the three criteria 
for receiving a 100 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), and a 100 percent rating is 
warranted.

The Board does note that on VA examination in December 1994, 
the VA examiner found that PTSD resulted in "mild to moderate 
social and industrial impairment."  Under 38 C.F.R. § 4.126 
(1999), the rating agency shall assign an evaluation based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  As noted above, the record is otherwise very 
extensive in revealing the impairment during periods of 
treatment under the protection of a hospital environment as 
well as outside of hospitalization.  When the Board looks at 
"all the evidence," it is shown that the veteran has 
impairment from mental disability such that precludes his 
employment.  

Since a 100 percent rating is warranted under the "old" 
criteria and this is most advantageous to the veteran, 
additional discussion of the amended regulatory criteria is 
not warranted.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).

Additional Matter

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  

In this case, the record demonstrates that the disability 
picture reflects that the veteran has been rendered 
demonstrably unable to work since the grant of service 
connection for PTSD:  February 28, 1994.  Additionally, this 
degree of severity is demonstrated throughout the record.  As 
such, the 100 percent rating properly commences as of the 
grant of service connection, February 28, 1994.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

A 100 percent rating for PTSD is granted from February 28, 
1994, subject to the regulations governing the payment of 
monetary benefits.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

